 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

-04
UNITED STATES OF AMERICA Criminal No. 19-134 (FLW)

CONTINUANCE ORDER

 

VS.

JEROME ROBERTS,

DAVID ANTONIO,

BRIAN PHELPS;

TIMOTHY WIMBUSH,
TAQUAN WILLIAMS;

JUBRI WEST;

DENNIS CHESTON, JR.; and
WAYNE K. BUSH;

 

This matter having come before the Court on the motion of Craig
Carpenito, United States Attorney for the District of New Jersey
(by J. Brendan Day and Alexander Ramey, Assistant United States Attorneys)
for an order under the Speedy Trial Act (“ST ”) sranting a continuance of the
proceedings as to defendant Wayne K. Bush in the above-captioned matter for
ninety (90) days from the date this Order is signed; and two prior continuances
having been entered; and for good and sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this action should be
continued as to defendant Bush for the following reasons:

(1) On March 27, 2019, following briefing and oral argument, this

Court granted the United States’ motion for a continuance as to defendant
Bush, finding that there was good cause for such a continuance based ona
reasonable period of co-defendant delay. The continuance order entered by the
Court as to defendant Bush expired on June 13, 2019.

(2) OnJune 25, 2019, the Court entered a second continuance order
as to defendant Bush, finding that there was good cause for such a
continuance based on a reasonable period of co-defendant delay.

The continuance order entered by the Court as to defendant Bush expired on
September 23, 2019.

(3) On August 8, 2019, a grand jury returned a 15-count Second
Superseding Indictment charging defendant Bush and eight other defendants
with, inter alia, conspiracy to distribute and possession with intent to
distribute one kilogram or more of heroin.

(4) Beginning on September 14, 2019, defendants David Antonio,
Timothy Wimbush, Taquan Williams, Jubri West filed various motions, which
remain pending at this time. Under § 3161(h)(1)(D) of the STA, the 70-day
speedy trial clock as to these defendants presently is tolled as a result of these
pending motions.

(5) Section 3161(h)(6) of the STA excludes “[a] reasonable period of
delay when the defendant is joined for trial with a codefendant as to whom the
time for trial has not run and no motion for severance has been granted.”
Because defendant Bush is joined for trial with his codefendants and the Court
finds a period of delay of ninety (90) days reasonable as to defendant Bush

2
while his co-defendants’ motions remain pending, a further continuance under
§ 3161(h)(6) as to defendant Bush is appropriate.

(6) This multi-defendant case arose from an extensive investigation
and has been designated a case involving complex discovery. The government
has substantially completed the production of Rule 16 discovery and
dispositive motion practice is underway. The Court anticipates that a trial in
this matter will be held on or before July 2020, and finds that defendant Bush
will suffer no prejudice to his ability to defend against the charges and will not
face excessive pretrial incarceration. In light of the procedural posture of the
case, the interest in holding a joint trial in this multi-defendant conspiracy
case, and the interest in conserving judicial resources, as well as the lack of
prejudice to defendant Bush, such a period of delay is reasonable under 18
U.S.C. § 3161(h)(6).

WHEREFORE, it is on this 21 day of v@b/, 20109:

_ ORDERED that the proceedings in the above-captioned matter are
continued as to defendant Wayne K. Bush under the STA, 18 U.S.C.
§ 3161(h)(6), for a period of ninety (90) calendar days from the date that this

Order is signed.
IT IS FURTHER ORDERED that the period of ninety (90) calendar days
from the date of this Order shall be excludable in computing the 70 days within
which defendant Wayne K. Bush is entitled to proceed to trial under the STA.

ft

Ad, ssl ——
Hon¢rable Fredal L. Wolfson
United States District Judge
